Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.

2.	Claims 4-9 and 11 are cancelled.
3.	Claims 1, 3, 10 and 12 are amended.
4.	Claims 13-27 are new.

Response to Arguments
5.	Applicant’s arguments, see Remarks pages 16-24, filed 10/28/2021, with respect to the Double Patenting rejection of the claims have been fully considered and are persuasive.  Therefore, the Double Patenting rejection of the claims is respectfully withdrawn. 
Allowable Subject Matter
6.	Claims 1-3, 10 and 12-27 are allowed.

Brown (USPUB# 2017/0195339 A1) teaches systems, methods and computer readable media for facilitating an authentication process validating the location of a first device, for example, using a second device, before authorizing an action. An example apparatus may be configured to receive a request to cause an action from a first device, cause the first device to communicate with a second device to verify a proximity of the first device and the second device, receive verification of the proximity, receive a first identifying data string, receive a second identifying data string, and upon confirmation of a match of the first identifying data string and the second identifying data string, authorizing the action.
Le Saint et al. (USPUB# 2018/0026973 A1) teaches enhanced authentication techniques that may include receiving credential data of a secondary device by a primary device, generating a cryptogram using the credential data of the secondary device, and transmitting the cryptogram to an access device to request for authorization to use an account associated with a user of the primary device. The authorization can be granted based on verification of the cryptogram and an interaction activity pattern of interactions between the primary device and a set of communication devices including the secondary device.
Li (USPUB# 2018/0338241 A1) teaches a system for programming, controlling and monitoring wireless networks enabling a wireless device (Dev) being utilized and integrated into car electronic control module or home (or business) alarm/security system. This system also presents a general control (robotic) device, which controls general input and output functions, where plurality of cellular handsets, internet devices 
Brown, Le Saint, Li and other prior arts do not singularly or in combination disclose the limitations "the first signal contains information regarding an IP address of the user communication device or contains information regarding position or location information regarding the user communication device, wherein the position or location information regarding the user communication device is obtained from a global positioning device of the user communication device, and further wherein server computer processes information regarding the IP address of, or the position or location information regarding, the user communication device, and further wherein the server computer determines a position or a location of the user communication device, and further wherein the server computer processes information to compare the position or the location of the user communication device with an expected position or an expected location for the user communication device to determine if the user is authenticated and, if the user is authenticated, the server computer generates a control signal or a monitoring signal for performing or for effectuating the control operation or the monitoring operation on or at the premises" in independent claim 1 and similarly in independent claim 18. These limitations in combination with the remaining claim limitations provide a unique way authenticating a user and device to perform or control actions on the system, as disclosed in the applicant’s specifications (pages [0222-0224]). 
Dependent claims 2, 3, 10, 12-17 and 19-27 are allowed based on their dependencies on their respective independent claims.



Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
A system, method, and apparatus for a network topology aided by a smart agent download. The method involves authenticating, with at least one authenticator device, at least one claimant. The method further involves transmitting, by at least one transmission source, the smart agent download to at least one receiving source associated with at least one claimant. In one or more embodiments, at least one transmission source is employed in a Lower Earth Orbiting (LEO) Iridium satellite. Also, the method involves receiving, by at least one receiving source, the smart agent download. In addition, the method involves executing, by at least one processor, the smart agent download. Further, the method involves monitoring, by the smart agent download, network behavior. The monitoring of network behavior includes monitoring the users on the network, monitoring data passing through the network, and monitoring the quantity of data passing through the network (Whelan et al. ‘089)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571) 272-, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 8:30 -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVOUD A ZAND/Primary Examiner, Art Unit 2443